NO. 07-12-00279-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL C

                                   AUGUST 16, 2012


                             JORGE ALBARRAN AND
                       ELIZABETH ALBARRAN, APPELLANTS

                                           v.

                            WRI-AEW LONE STAR RETAIL
                            PORTFOLIO, LLC, APPELLEE


       FROM THE COUNTY COURT AT LAW NO. 1 OF RANDALL COUNTY;

          NO. 2010-005-CV; HONORABLE JAMES W. ANDERSON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS

      Appellants, Jorge and Elizabeth Albarran, and appellee, Wri-Aew Lone Star

Retail Portfolio, LLC, have filed a joint motion to dismiss this appeal because they have

reached a compromise and settlement agreement. The motion is signed by attorneys

for both parties. Without passing on the merits of the case, we grant the motion to

dismiss pursuant to Rule of Appellate Procedure 42.1(a)(1), and dismiss the appeal.

TEX. R. APP. P. 42.1(a)(1). Based on the agreement of the parties, costs of the appeal

are taxed against appellant. TEX. R. APP. P. 42.1(d).
      Having dismissed the appeal at the parties' request, we will not entertain a

motion for rehearing and will issue our mandate forthwith.




                                                      Mackey K. Hancock
                                                           Justice




                                           2